Case: 1:18-cv-00063-CDP Doc. #: 114 Filed: 08/03/20 Page: 1 of 3 PageID #: 811




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

RONALD LAMONT SUTTON,                     )
                                          )
           Plaintiff,                     )
                                          )
      v.                                  )         Case No. 1:18 CV 63 CDP
                                          )
PAM BUCHANAN, et al.,                     )
                                          )
           Defendants.                    )

                          MEMORANDUM AND ORDER

      On April 6, 2020, I denied defendants’ motions for summary judgment on

Missouri state prisoner Ronald Lamont Sutton’s pro se claims of excessive use of

force and deliberate indifference to serious medical needs and ordered that the case

be set for trial after the national emergency for the COVID 19 pandemic ended.

Given that the matter would proceed to trial, I also determined to appoint counsel

to represent Sutton for such purpose but did not do so at that time because of the

pandemic. (See ECF 108.) Although the national emergency continues, Sutton has

filed several “motions” asking for justice for defendants’ past misdeeds and for

conduct presently occurring at the Northeast Correctional Center (NECC), his

current place of confinement. He also “moves” for status updates of this case,

including the status of appointed counsel; and he requests copies of documents and

forms to bring more cases under 42 U.S.C. § 1983. I will deny these motions.
Case: 1:18-cv-00063-CDP Doc. #: 114 Filed: 08/03/20 Page: 2 of 3 PageID #: 812




      A review of the docket sheet shows that the Clerk of Court recently mailed

Sutton copies of the docket sheet as well as several forms for filing a § 1983 civil

rights complaint. To the extent Sutton moves for “justice” on claims regarding his

current conditions of confinement, such claims must be made in a new § 1983

action given that the allegations in this case involve only Dunklin County

employees and conduct occurring at the Dunklin County Jail, and not any conduct

at NECC. However, Sutton is reminded that this Court and the Eighth Circuit

Court of Appeals have found that he is a "three-striker" under 28 U.S.C. § 1915(g).

See Sutton v. St. Francis Med. Ctr., Case No. 1:19CV212 SPM, ECF 4; Sutton v.

Dunklin Cty., Case No. 1:19CV106 HEA, ECF 25. Accordingly, he must either

pay the full filing fee when filing a new complaint or demonstrate that he “is under

imminent danger of serious physical injury” if he seeks leave to proceed in forma

pauperis. 28 U.S.C. § 1915(g); see also Higgins v. Carpenter, 258 F.3d 797, 800

(8th Cir. 2001). To the extent Sutton seeks justice in this case and for counsel to

assist him in seeking such justice, the COVID 19 pandemic has forced this and

many other cases to essentially come to a standstill. As I indicated in my April

2020 memorandum and order, I will appoint counsel and set the case for trial once

the national emergency ends.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff Ronald Lamont Sutton’s motions

                                         -2-
Case: 1:18-cv-00063-CDP Doc. #: 114 Filed: 08/03/20 Page: 3 of 3 PageID #: 813




to compel justice, for status updates, for forms, and for other similar relief [110]

[111] [112] [113] are DENIED.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 3rd day of August, 2020.




                                         -3-
